11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Felix Valenzuela,                             * From the 244th District
                                               Court of Ector County,
                                               Trial Court No. C-38,736.

Vs. No. 11-12-00060-CR                         * June 20, 2013

The State of Texas,                            * Memorandum Opinion by Wright, C.J..
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is error in
the judgment below.     Therefore, in accordance with this court=s opinion, we modify
the judgment of the trial court to reflect that Appellant pleaded “TRUE” to the first and
second enhancement paragraphs, that the jury found the first and second enhancement
paragraphs to be “TRUE,” and that the degree of the offense committed by Appellant
was a “3RD DEGREE FELONY.” As modified, we affirm.